                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

HENRY SHORTER,

             Petitioner,

                   v.                      CAUSE NO. 3:18-CV-728-RLM-MGG

WARDEN,

             Respondent.

                             OPINION AND ORDER

      Henry Shorter, a prisoner without a lawyer, filed a motion to amend his

habeas corpus petition together with a proposed amended petition. Under

Federal Rule of Civil Procedure 15(a)(1), a party may amend his pleading once as

a matter of course under some circumstances. See Mayle v. Felix, 545 U.S. 644,

654 (2005) (Rule 15 is applicable to habeas corpus cases). None of those

circumstances are applicable here, so he can only amend with the consent of the

respondent or by leave of court as provided by Rule 15(a)(2). Because he doesn’t

have the respondent’s consent, Mr. Shorter may only amend with leave of court.

      Leave to amend should be freely granted when justice so requires, but the

court has broad discretion to deny a request to amend when there is delay,

dilatory motive, repeated failure to cure deficiencies, undue prejudice to the

defendants, or where the amendment would be futile. Hukic v. Aurora Loan

Services, 588 F.3d 420, 432 (7th Cir. 2009). This is Mr. Shorter’s first attempt


                                       1
to amend and there is no evidence in the record of dilatory motive. The request

was filed eight months after the initial petition and after the respondent had

responded to the petition. An amendment will require an additional response to

be filed, but that doesn’t unduly prejudice the defendants if the amendment is

otherwise warranted.

      Mr. Shorter is now proceeding on four grounds. In his original petition,

Mr. Shorter asserted that his trial counsel was ineffective for failing to properly

cross-examine Mr. Cross, a key witness; (2) that his appellate counsel was

ineffective for failing to invoke Indiana’s Davis-Hatton procedure to postpone the

direct appeal until after the post-conviction relief petition is heard and, according

to Mr. Shorter, would have permitted counsel to preserve free-standing claims

including a challenge to the habitual offender enhancement; (3) that the post-

conviction court erred when it ruled against Mr. Shorter, and (4) that there was

insufficient evidence to establish accomplice liability in the absence of Mr.

Cross’s testimony, which Mr. Shorter claims should be disregarded.

      Mr. Shorter enumerates three separate grounds in his amended petition,

although each contains more than one ground for relief. In ground one, Mr.

Shorter alleges that his trial counsel was ineffective for allowing him to plead

guilty to being a habitual offender when he wasn’t eligible for the habitual

offender enhancement or, alternatively, that he was only eligible for a ten year

enhancement based on his felony. He also alleges in ground one that his trial


                                         2
counsel was ineffective for not deposing Mr. Cross before trial and not

challenging Mr. Cross’s mental health. Mr. Shorter alleges in ground two that

his appellate counsel was ineffective for not raising his ineligibility for the

habitual offender enhancement, not seeking transfer to the Indiana Supreme

Court, and abandoning him at a key juncture such that he couldn’t seek further

review of his claims on direct appeal. In ground three, Mr. Shorter alleges that

his post-conviction relief counsel was ineffective for not challenging trial

counsel’s ineffectiveness in urging him to stipulate to the habitual offender

enhancement and in not challenging the mental health of Mr. Cross.

      The principles of “relation back” embodied in Federal Rule of Civil

Procedure 15 apply to habeas corpus cases. Mayle v. Felix, 545 U.S. 644, 654

(2005). Therefore, Mr. Shorter can’t add new claims after the expiration of the

one-year period of limitation unless they relate back to claims that were timely

presented. It’s undisputed that the one-year limitations period had expired when

Mr. Shorter sought leave to amend, so he may only amend if the proposed

amended petition related back to his original timely-filed petition.

      The respondent argues that the amendment should be denied because it

includes new grounds for relief supported by different facts from those in the

original petition. The respondent indicates that, “[w]hile the original petition

claimed multiple instances of ineffective assistance of counsel, none of them

related to the habitual offender enhancement.” ECF 25 at 4. This is mistaken.


                                        3
Mr. Shorter originally asserted that his appellate counsel had defaulted several

meritorious arguments on appeal, including an argument that the habitual

offender enhancement didn’t apply. He further argued, in his memorandum

submitted as an exhibit to his petition, that he “should not have been allowed to

admit to a habitual offender enhancement.” While Mr. Shorter’s argument wasn’t

set forth as clearly in his original petition as it is in his proposed amended

petition, the factual allegations are similar enough that his current claims about

ineffective assistance of counsel regarding the habitual offender enhancement

relate back.

      The respondent doesn’t address Mr. Shorter’s addition of the claims that

his trial counsel was ineffective in not deposing Mr. Cross or challenging Mr.

Cross’s mental health, or that his post-conviction relief counsel should have

challenged the mental health of Mr. Cross. But these allegations also share a

factual basis with the allegations in the original petition, in which Mr. Shorter

argued that counsel was ineffective in impeaching Mr. Cross, whose statements

about the crime had varied significantly over time. Now, he argues that trial

counsel was ineffective in not deposing Mr. Cross before trial to further explore

these discrepancies or exploring whether the discrepancies were the result of

mental illness, namely hebephrenic schizophrenia. These claims are based on

the same factual allegations, so they relate back.




                                        4
      The respondent also urges the court to deny the amendment because it

was procedurally defaulted. Mr. Stewart concedes that the issues raised in his

petition weren’t exhausted in state court, but the Supreme Court has recognized

an exception in which ineffective assistance of counsel at the initial level of post-

conviction proceedings can constitute cause for a procedurally defaulted claim

of ineffective assistance of trial counsel. See Trevino v. Thaler, 569 U.S. 413

(2013); Martinez v. Ryan, 566 U.S. 1 (2012). The respondent’s argument doesn’t

adequately address whether Mr. Shorter’s procedural default can be excused

under Martinez and Trevino. Similarly, respondent suggests that Mr. Shorter’s

allegation that the habitual offender enhancement shouldn’t have applied to him

lacks merit, but the argument is cursory and undeveloped. Vaughn v. King, 167

F.3d 347, 354 (7th Cir. 1999) (“It is not the responsibility of this court to make

arguments for the parties.”) Accordingly, the court will allow the amendment and

direct the parties to further brief the issues set forth in the amended petition.

      For this reason, the court:

      (1) GRANTS the motion to amend (ECF 16);

      (2) DIRECTS the clerk to file the proposed amended petition (ECF 16-1);

      (3) ORDERS the respondent to SHOW CAUSE why the amended petition

should not be granted on or before May 11, 2020, addressing both procedural

default and the merits of each of Mr. Shorter’s claims; and

      (4) GRANTS Mr. Shorter until July 17, 2020, to file a traverse.


                                         5
SO ORDERED on March 3, 2020

                                  s/ Robert L. Miller, Jr.
                                  JUDGE
                                  UNITED STATES DISTRICT COURT




                              6
